*Thurman, C. J.
The transcript filed with the petition is [490 a copy of the journal entries merely. This is not sufficient. The transcript mentioned in section 517 of the code is a complete transcript. It should be a copy of the complete record, if that has been made up. If that had not been done, it may be made from the files and journals. The original papers of the court below are no longer sent to the court of errors, the statute under which that was done having been repealed. ’ The clerk of the court below ought not to suffer them to go out of his possession.

Application refused.